Exhibit 10.15

 

Name of Executive: Michael W. Altschaefl

Position:

Chief Executive Officer

 

Fiscal Year 2021 Base Salary:$425,000

 

Effective Date:June 1, 2020

 

Pre-Change of Control Severance Multiplier is:2.0x

AMENDED AND RESTATED EXECUTIVE EMPLOYMENT
AND SEVERANCE AGREEMENT

This Amended and Restated Executive Employment and Severance Agreement
(“Agreement”) is between the executive named above (“Executive”) and Orion
Energy Systems, Inc. (“Orion” or the “Company”), effective as of the effective
date set forth above (“Effective Date”), and amends and restates in its entirety
the existing Executive Employment and Severance Agreement between the Executive
and the Company dated and effective as of June 8, 2017 (“Prior Agreement”).

WHEREAS, Executive is currently serving as Board Chair and was appointed by the
Board on May 25, 2017 as the Company’s then new Chief Executive Officer and
thereafter the Company and the Executive entered into the Prior Agreement.

WHEREAS, the Company and Executive desire to amend and restate the terms and
conditions on which Executive will continue to be employed by the Company as the
Company’s Chief Executive Officer on and after the Effective Date, and pursuant
to which Executive will receive severance in the event that Executive separates
from service with the Company under certain conditions or the Company
experiences a Change of Control.

NOW, THEREFORE, for good and valuable consideration, the parties agree as
follows:

1.Effective Date; Term.  This Agreement shall become effective on the Effective
Date and shall continue until terminated as set forth in Section 4
hereof.  Termination of this Agreement will not affect the rights or obligations
of the parties hereunder arising out of, or relating to, circumstances occurring
prior to the termination of this Agreement, which rights and obligations will
survive the termination of this Agreement.

2.Definitions.  For purposes of this Agreement, the following terms shall have
the meanings ascribed to them:

(a)“Accrued Benefits” shall mean the following amounts, payable as described
herein: (i) all Base Salary for the time period ending with the Termination
Date; (ii) reimbursement for any and all monies advanced in connection with the
Executive’s employment for reasonable and necessary expenses incurred by the
Executive on behalf of the Company for the time period ending with the
Termination Date; (iii) any and all other cash earned through the Termination
Date and deferred at the election of the Executive or pursuant to any deferred
compensation plan then in effect; and (iv) all other payments and benefits to
which the Executive (or in the event of the Executive’s death, the Executive’s

 

--------------------------------------------------------------------------------

 

surviving spouse or other beneficiary), including those provided pursuant to
Exhibit A, is entitled on the Termination Date under the terms of any benefit
plan of the Company, excluding severance payments under any Company severance
policy, practice or agreement in effect on the Termination Date.  Payment of
Accrued Benefits shall be made promptly in accordance with the Company’s
prevailing practice with respect to clauses (i) and (ii) or, with respect to
clauses (iii) and (iv), pursuant to the terms of the benefit plan or practice
establishing such benefits.

(b)“Base Salary” shall mean the Executive’s annual base salary with the Company
as in effect from time to time.

(c)“Board” shall mean the board of directors of Orion or a committee of such
Board authorized to act on its behalf in certain circumstances, including the
Compensation Committee of the Board.

(d)“Cause” shall mean a good faith finding by the Board that Executive has
(i) failed, neglected, or refused to perform his employment duties related to
his position or as from time to time assigned to him (other than due to death or
Disability); (ii) committed any willful, intentional, or grossly negligent act
having the effect of materially injuring the interest, business, or reputation
of the Company; (iii) violated or failed to comply in any material respect with
the Company’s published rules, regulations, or policies, as in effect or amended
from time to time; (iv) committed an act constituting a felony or misdemeanor
involving moral turpitude, fraud, theft, or dishonesty; (v) misappropriated or
embezzled any property of the Company (whether or not such act constitutes a
felony or misdemeanor); or (vi) breached any material provision of this
Agreement or any other applicable confidentiality, non-compete, non-solicit,
general release, covenant not-to-sue, equity award agreement, or other agreement
with the Company.

(e)“Change of Control” shall mean and be limited to any of the following:

(i)any Person (other than (A) the Company or any of its subsidiaries, (B) a
trustee or other fiduciary holding securities under any employee benefit plan of
the Company or any of its subsidiaries, (C) an underwriter temporarily holding
securities pursuant to an offering of such securities or (D) a corporation
owned, directly or indirectly, by the shareholders of the Company in
substantially the same proportions as their ownership of stock in the Company
(“Excluded Persons”)) is or becomes the Beneficial Owner, directly or
indirectly, of securities of the Company (not including in the securities
beneficially owned by such Person any securities acquired directly from the
Company or its Affiliates after the Effective Date, pursuant to express
authorization by the Board that refers to this exception) representing twenty
percent (20%) or more of either the then outstanding shares of common stock of
the Company or the combined voting power of the Company’s then outstanding
voting securities; or

(ii)the following individuals cease for any reason to constitute a majority of
the number of directors of the Company then serving:  (A) individuals who, on
the Effective Date, constituted the Board and (B) any new director (other than a
director whose initial assumption of office is in connection with an actual or
threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of the Company, as such
terms are used in

2

2

--------------------------------------------------------------------------------

 

Rule 14a‑11 of Regulation 14A under the Act) whose appointment or election by
the Board or nomination for election by the Company’s shareholders was approved
by a vote of at least two-thirds (2/3) of the directors then still in office who
either were directors on the Effective Date, or whose appointment, election or
nomination for election was previously so approved (collectively the “Continuing
Directors”); provided, however, that individuals who are appointed to the Board
pursuant to or in accordance with the terms of an agreement relating to a
merger, consolidation, or share exchange involving the Company (or any direct or
indirect subsidiary of the Company) shall not be Continuing Directors for
purposes of this Agreement until after such individuals are first nominated for
election by a vote of at least two-thirds (2/3) of the then Continuing Directors
and are thereafter elected as directors by the shareholders of the Company at a
meeting of shareholders held following consummation of such merger,
consolidation, or share exchange; and, provided further, that in the event the
failure of any such persons appointed to the Board to be Continuing Directors
results in a Change of Control, the subsequent qualification of such persons as
Continuing Directors shall not alter the fact that a Change of Control occurred;
or

(iii)the consummation of a merger, consolidation or share exchange of the
Company with any other corporation or the issuance of voting securities of the
Company in connection with a merger, consolidation or share exchange of the
Company (or any direct or indirect subsidiary of the Company), in each case,
which requires approval of the shareholders of the Company, other than (A) a
merger, consolidation or share exchange which would result in the voting
securities of the Company outstanding immediately prior to such merger,
consolidation or share exchange continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving entity
or any parent thereof) at least fifty percent (50%) of the combined voting power
of the voting securities of the Company or such surviving entity or any parent
thereof outstanding immediately after such merger, consolidation or share
exchange, or (B) a merger, consolidation or share exchange effected to implement
a recapitalization of the Company (or similar transaction) in which no Person
(other than an Excluded Person) is or becomes the Beneficial Owner, directly or
indirectly, of securities of the Company (not including in the securities
beneficially owned by such Person any securities acquired directly from the
Company or its Affiliates after the Effective Date, pursuant to express
authorization by the Board that refers to this exception) representing twenty
percent (20%) or more of either the then outstanding shares of common stock of
the Company or the combined voting power of the Company’s then outstanding
voting securities; or

(iv)the consummation of a plan of complete liquidation or dissolution of the
Company or a sale or disposition by the Company of all or substantially all of
the Company’s assets (in one transaction or a series of related transactions
within any period of 24 consecutive months), in each case, which requires
approval of the shareholders of the Company, other than a sale or disposition by
the Company of all or substantially all of the Company’s assets to an entity at
least seventy-five percent (75%) of the combined voting power of the voting
securities of which are owned by Persons in substantially the same proportions
as their ownership of the Company immediately prior to such sale.

3

3

--------------------------------------------------------------------------------

 

Notwithstanding the foregoing, no “Change of Control” shall be deemed to have
occurred if there is consummated any transaction or series of integrated
transactions immediately following which the record holders of the common stock
of the Company immediately prior to such transaction or series of transactions
continue to own, directly or indirectly, in the same proportions as their
ownership in the Company, an entity that owns all or substantially all of the
assets or voting securities of the Company immediately following such
transaction or series of transactions.

For purposes of this Section 2(e):

(i)the term “Person” shall mean any individual, firm, partnership, corporation
or other entity, including any successor (by merger or otherwise) of such
entity, or a group of any of the foregoing acting in concert;

(ii)the terms “Affiliate” and “Associate” shall have the respective meanings
ascribed to such terms in Rule 12b-2 of the General Rules and Regulations of the
Act;

(iii)the term “Act” means the Securities Exchange Act of 1934, as amended; and

(iv)a Person shall be deemed to be the “Beneficial Owner” of any securities
which:

(1)such Person or any of such Person’s Affiliates or Associates has the right to
acquire (whether such right is exercisable immediately or only after the passage
of time) pursuant to any agreement, arrangement or understanding, or upon the
exercise of conversion rights, exchange rights, rights, warrants or options, or
otherwise; provided, however, that a Person shall not be deemed the Beneficial
Owner of, or to beneficially own, securities tendered pursuant to a tender or
exchange offer made by or on behalf of such Person or any of such Person’s
Affiliates or Associates until such tendered securities are accepted for
purchase;

(2)such Person or any of such Person’s Affiliates or Associates, directly or
indirectly, has the right to vote or dispose of or has “beneficial ownership” of
(as determined pursuant to Rule l3d-3 of the General Rules and Regulations under
the Act), including pursuant to any agreement, arrangement or understanding;
provided, however, that a Person shall not be deemed the Beneficial Owner of, or
to beneficially own, any security under this clause (2) as a result of an
agreement, arrangement or understanding to vote such security if the agreement,
arrangement or understanding: (A) arises solely from a revocable proxy or
consent given to such Person in response to a public proxy or consent
solicitation made pursuant to, and in accordance with, the applicable rules and
regulations under the Act and (B) is not also then reportable on a Schedule l3D
under the Act (or any comparable or successor report); or

(3) are beneficially owned, directly or indirectly, by any other Person with
which such Person or any of such Person’s Affiliates or Associates has any
agreement, arrangement or understanding for the

4

4

--------------------------------------------------------------------------------

 

purpose of acquiring, holding, voting (except pursuant to a revocable proxy as
described in clause (2) above) or disposing of any voting securities of the
Company.

(f)“Change of Control Payment” shall mean product of (i) Executive’s Base Salary
at the time of such Change of Control plus the average of the annual bonuses
earned by Executive with respect to each of the three completed fiscal years of
Company preceding the year in which the Change of Control occurs (or such lesser
number of fiscal years for which Executive was employed by Company as its Chief
Executive Officer, with any partial year bonus being annualized with respect to
such fiscal year), multiplied by (ii) three.

(g)“COBRA” shall mean the provisions of Code Section 4980B.

(h)“Code” shall mean the Internal Revenue Code of 1986, as amended, as
interpreted by rules and regulations issued pursuant thereto, all as amended and
in effect from time to time.  Any reference to a specific provision of the Code
shall be deemed to include reference to any successor provision thereto.

(i)“Competitive Business Activity” shall mean the design and manufacture of
lighting, solar and/or energy efficient systems and controls for industrial,
commercial and agricultural facilities.  

(j)“Disability” shall mean, subject to applicable law, a total and permanent
disability consisting of a mental or physical disability which precludes the
disabled Executive from performing the material and substantial duties of his
employment.  Payment of benefits for total disability under a disability
insurance policy shall be conclusive as to the existence of total disability,
although such payments are not required in order to establish total disability
for purposes of this Agreement.  The Executive has a “total and permanent
disability” if he is precluded by mental or physical disability for 180 days
during any twelve (12- month period.  For purposes of this Agreement, an
Executive shall be deemed totally and permanently disabled at the end of such
180th day.  In case of a disagreement as to whether an Executive is totally and
permanently disabled and, at the request of any party, the matter shall be
submitted to arbitration as provided for herein, and judgment upon the award may
be entered in any court having jurisdiction thereof.  Any costs of such
proceedings (including the reasonable legal fees of the prevailing party) shall
be borne by the non-prevailing party to such arbitration.

(k)“General Release” shall mean a release of all claims that Executive, and
anyone who may succeed to any claims of Executive, has or may have against
Orion, its board of directors, any of its subsidiaries or affiliates, or any of
their employees, directors, officers, employees, agents, plan sponsors,
administrators, successors (including the Successor), fiduciaries, or attorneys,
including but not limited to claims arising out of Executive’s employment with,
and termination of employment from, the Company, but excluding claims for (i)
Severance Payments, Change of Control Payments, Accrued Benefits and benefits
due pursuant to this Agreement and (ii) any salary, bonus, equity, accrued
vacation, expense reimbursement and other ordinary payments or benefits earned
or otherwise due with respect to the period prior to the date of any Separation
from Service.  The General Release shall be in a form that is reasonably
acceptable to the Company or the Board.

5

5

--------------------------------------------------------------------------------

 

(l)“Good Reason” shall mean the occurrence of any of the following without the
consent of Executive:  (i) a material diminution in the Executive’s Base Salary;
(ii) a material diminution in the Executive’s authority, duties or
responsibilities; (iii) a material change in the geographic location at which
the Executive must perform services; or (iv) a material breach by Orion of any
provisions of this Agreement or any equity award agreement with the Company to
which the Executive is a party.

(m)“Separation from Service” or “Separated From Service” shall mean Executive’s
termination of employment from Orion and each entity that is required to be
included in Orion’s controlled group of corporations within the meaning of Code
Section 414(b), or that is under common control with Orion within the meaning of
Code Section 414(c); provided that the phrase “at least 50 percent” shall be
used in place of the phrase “ at least 80 percent” each place it appears therein
or in the regulations thereunder (collectively, “409A
affiliates”).  Notwithstanding the foregoing:

(i)If Executive takes a leave of absence for purposes of military leave, sick
leave or other bona fide leave of absence, Executive will not be deemed to have
incurred a Separation from Service for the first six (6) months of the leave of
absence, or if longer, for so long as Executive’s right to reemployment is
provided either by statute or by contract.

(ii)Subject to paragraph (i), Executive shall incur a Separation from Service
when the level of bona fide services provided by Executive to Orion and its 409A
affiliates permanently decreases to a level of twenty percent (20%) or less of
the level of services rendered by Executive, on average, during the immediately
preceding 12 months of employment.

(iii)If, following Executive’s termination of employment, Executive continues to
provide services to the Company or a 409A Affiliate in a capacity other than as
an employee, Executive will not be deemed to have Separated from Service as long
as Executive is providing bona fide services at a rate that is greater than
twenty percent (20%) of the level of services rendered by Executive, on average,
during the immediately preceding 12 months of service.

(n)“Severance Payment” shall mean the Executive’s Base Salary at the time of the
Termination Date plus the average of the annual bonuses earned by the Executive
with respect to each of the three completed fiscal years of the Company
preceding the year in which the Termination Date occurs (or such lesser number
of fiscal years for which the Executive was employed by the Company as its Chief
Executive Officer, with any partial year’s bonus being annualized with respect
to such fiscal year) multiplied by the severance multiplier set forth above.  

(o)“Successor” shall mean the person to which this Agreement is assigned upon a
Sale of Business within the meaning of Section 11.

(p)“Termination Date” shall mean the date of the Executive’s termination of
employment from the Company, as further described in Section 4.

6

6

--------------------------------------------------------------------------------

 

3.Employment of Executive.

(a)Position.

(i)Executive shall serve in the position set forth above in a full-time
capacity.  In such position, Executive shall have such duties and authority as
is customarily associated with such position and shall have such other titles
and duties, consistent with Executive’s position, as may be assigned from time
to time by the Board.

(ii)Executive will devote Executive’s full business time and best efforts to the
performance of Executive’s duties hereunder and will not engage in any other
business, profession or occupation for compensation or otherwise which would
conflict or interfere with the rendition of such services either directly or
indirectly, without the prior written consent of the Board; provided that
nothing herein shall preclude Executive, subject to the prior approval of the
Board, from accepting appointment to or continuing to serve on any board of
directors or trustees of any business organization or any charitable
organization or from continuing to serve in his current capacities at his
current companies and organizations; further provided in each case, and in the
aggregate, that such activities do not materially conflict or interfere with the
performance of Executive’s duties hereunder or conflict with Section 8.

(b)Base Salary.  Orion shall pay Executive a Base Salary at the annual rate set
forth above, payable in regular installments in accordance with the Company’s
usual payroll practices.  Executive shall be entitled to such increases in
Executive’s Base Salary, if any, as may be determined from time to time by the
Board.  

(c)Bonus Incentives.  Executive shall be entitled to participate in such annual
and/or long-term cash and equity incentive plans and programs of Orion as are
generally provided to the senior executives of Orion or as otherwise provided by
the Board or the Compensation Committee thereof.  

(d)Equity Compensation.  Executive shall be eligible to receive equity
compensation awards (which may consist of restricted stock or other types of
equity awards), as determined by the Board in its discretion pursuant to Orion’s
equity compensation plans and programs in effect from time to time.  These
awards shall be granted in the discretion of the Board, and shall include such
terms and conditions, including performance objectives, as the Board deems
appropriate.

(e)Employee Benefits.  Executive shall be entitled to participate in the
Company’s employee benefit plans (other than annual and/or long-term incentive
programs, which are addressed in subsection (c)) as in effect from time to time
on the same basis as those benefits are generally made available to other senior
executives of Orion.

(f)Business Expenses.  The reasonable business expenses incurred by Executive in
the performance of Executive’s duties hereunder shall be reimbursed by the
Company in accordance with Company policies.

(g)Other Perquisites.  Executive shall be entitled to receive the other benefits
and perquisites set forth in Exhibit A.

7

7

--------------------------------------------------------------------------------

 

(h)No Compensation as Director.  Executive shall not receive any compensation
(whether cash or equity based) as Board Chair or as a member of the Board while
he serves as the Company’s Chief Executive Officer, provided that Executive
shall be entitled to the continued vesting of all restricted stock awards (and
related restricted cash) that were granted to Executive in his capacity as a
director of the Company prior to Executive serving as the Company’s Chief
Executive Officer.

All payments under this Section 3 shall be subject to payroll taxes and other
withholdings in accordance with the Company’s (or the applicable employer of
record) standard payroll practices and applicable law.  

4.Termination of Employment.  Executive’s employment with the Company and this
Agreement will terminate on the date of such termination, as follows:

(a)Executive’s employment will terminate upon Executive’s death.

(b)If Executive is Disabled, and if within thirty (30) days after Orion notifies
the Executive in writing that it intends to terminate the Executive’s
employment, the Executive shall not have returned to the performance of the
Executive’s duties hereunder on a full-time basis, Orion may terminate the
Executive’s employment, effective immediately following the end of such thirty
(30)-day period.

(c)Orion may terminate Executive’s employment with or without Cause (other than
as a result of Disability which is governed by subsection (b)) by providing
written notice to Executive that indicates in reasonable detail the facts and
circumstances alleged to provide a basis for such termination.  If the
termination is without Cause, Executive’s employment will terminate on the date
specified in the written notice of termination.  If the termination is for
Cause, the Executive shall have thirty (30) days from the date the written
notice is provided, or such longer period as Orion may determine to be
appropriate, to cure any conduct or act, if curable, alleged to provide grounds
for termination of Executive’s employment for Cause.  If the alleged conduct or
act constituting Cause is not curable, Executive’s employment will terminate on
the date specified in the written notice of termination.  If the alleged conduct
or act constituting Cause is curable but Executive does not cure such conduct or
act within the specified time period, Executive’s employment will terminate on
the date immediately following the end of the cure period.  Notwithstanding the
foregoing, a determination of Cause shall only be made in good faith by the
Board, which may terminate Executive for Cause only after providing Executive
(i) written notice as set forth above, (ii) the opportunity to appear before the
Board and provide rebuttal to such proposed termination, and (iii) written
notice following such appearance confirming such termination and certifying that
the decision to terminate Executive for Cause was approved in good faith by at
least sixty-six percent (66%) of the members of the Board, excluding
Executive.  Unless otherwise directed by Orion, from and after the date of the
written notice of proposed termination, Executive shall be relieved of his
duties and responsibilities and shall be considered to be on a paid leave of
absence pending any final action by the Board or the Board of Directors of the
Successor confirming such proposed termination.

(d)Executive may terminate his employment for or without Good Reason by
providing written notice of termination to Orion that indicates in reasonable
detail the facts and circumstances alleged to provide a basis for such
termination.  If Executive is alleging

8

8

--------------------------------------------------------------------------------

 

a termination for Good Reason, Executive must provide written notice to Orion of
the existence of the condition constituting Good Reason within ninety (90) days
of the initial existence of such condition, and Orion must have a period of at
least thirty (30) days following receipt of such notice to cure such
condition.  If such condition is not cured by Orion within such thirty (30)-day
period, Executive’s termination of employment from the Company shall be
effective on the date immediately following the end of such cure period.

5.Payments upon Termination.  

(a)Entitlement to Severance.  Subject to the other terms and conditions of this
Agreement (including, without limitation, Section 6 hereof), Executive shall be
entitled to the Accrued Benefits, and to the severance benefits described in
subsection (c), in either of the following circumstances while this Agreement is
in effect:

(i)Executive’s employment is terminated by Orion without Cause, except in the
case of death or Disability; or

(ii)Executive terminates his employment with the Company for Good Reason.

If Executive dies after receiving a notice by Orion that Executive is being
terminated without Cause, or after providing notice of termination for Good
Reason, the Executive’s estate, heirs and beneficiaries shall be entitled to the
Accrued Benefits and the severance benefits described in subsection (c) at the
same time such amounts would have been paid or benefits provided to Executive
had he lived.

(b)General Release Requirement.  As an additional prerequisite for receipt of
the severance benefits described in subsection (c), Executive must execute,
deliver to Orion, and not revoke (to the extent Executive is allowed to do so) a
General Release.

(c)Severance Payment; Timing and Form of Payment.  Subject to Section 5(b) and
the limitations imposed by Section 6 and Section 7, in lieu of any severance pay
under any severance pay plans, programs or policies, if Executive is entitled to
severance benefits, then:

(i)Company shall pay Executive the Severance Payment in a lump sum within ten
(10) days following the Executive’s Separation from Service, or if later, the
date on which the General Release is no longer revocable, or if later, the date
on which the amount payable under Section 7 is determined, but in no event may
payment be made more than 2½ months after the year in which Executive’s
Separation from Service occurs;

(ii)At the same time that the Severance Payment is made, Company shall pay
Executive a lump sum amount equal to the Executive’s annual target cash bonus
opportunity (if any) as established by the Board or the Compensation Committee
of the Board for the fiscal year in which the Separation from Service occurs,
multiplied by a fraction, the numerator of which is the number of days that have
elapsed during the annual performance period to the date of the Executive’s
Separation from Service and the denominator of which is 365;

9

9

--------------------------------------------------------------------------------

 

(iii)Executive shall be entitled to receive premiums from Orion for COBRA
continuation coverage for the length of such coverage at the same rate as is
being charged to active employees for similar coverage;

(iv)Executive shall not be entitled to receive, and shall forfeit all right to
receive, the Change of Control Payment, as set forth in Section 6 below; and

(v)The vesting of Executive’s then unvested equity awards from the Company at
the date of the Executive’s Separation from Service shall be automatically
accelerated and such unvested equity awards shall be deemed to be fully vested
as of the date of Executive’s Separation from Service, but only to the extent
such equity awards would have otherwise vested within the twenty-four (24)-month
period from the date of Executive’s Separation of Service if the Executive had
continued in the employment of the Company through said vesting date(s).

All payments under this Section 5 shall be subject to payroll taxes and other
withholdings in accordance with the Company’s (or the applicable employer of
record’s) standard payroll practices and applicable law.  

(d)Other Termination of Employment.  If Executive’s employment terminates for
any reason other than those described in subsection (a), the Executive (or the
Executive’s estate in the event of his death), shall be entitled to receive only
the Accrued Benefits.  Executive must be terminated for Cause pursuant to and in
accordance with Section 4(c) of this Agreement in order for the consequences of
such a Cause termination to apply to Executive under any equity award agreement
with the Company to which Executive is then a party.  Subject to the limitations
imposed by Section 6, the Company’s obligations under this Section 5 shall
survive the termination of this Agreement.

(e)D&O Tail Policy.  If Executive’s employment terminates for any reason, as
promptly as practical following the date on which Executive also ceases to serve
as a member of the Board, the Company shall obtain, at its cost and expense, a
six year tail director and officer insurance policy covering Executive on the
same terms and conditions as the similar tail director and officer insurance
policies previously obtained by the Company for its retiring directors.

6.Payments upon Change of Control.

(a)Entitlement to Change of Control Payment.  Subject to the other terms and
conditions of this Agreement, including but not limited to the limitations
imposed by Section 7, the Company shall pay Executive the Change of Control
Payment and the Accrued Benefits:

(i)Upon the occurrence of a Change of Control (provided, however, that for all
purposes under this Section 6, the definition of Change of Control in Section
2(e)(i) shall be modified so that the twenty (20) percent Beneficial Ownership
threshold set forth therein shall be fifty (50) percent); or

(ii)If, prior to a Change of Control but following the Company’s entry into a
legally binding written agreement, arrangement or understanding that would
result in a Change of Control, Executive’s employment is terminated by the

10

10

--------------------------------------------------------------------------------

 

Company without Cause (except in the case of death or Disability) or Executive
terminates his employment with the Company for Good Reason.

(b)Timing and Form of Payment.  If Executive becomes entitled to the Change of
Control Payment pursuant to Section 6(a)(i), the Company shall pay Executive the
Change of Control Payment and Accrued Benefits in a lump sum upon the occurrence
of the Change of Control regardless of whether or not Executive remains as the
Company’s Chief Executive Officer as a result of the Change of Control.  If
Executive becomes entitled to the Change of Control Payment pursuant to Section
6(a)(ii), the Company shall pay Executive the Change of Control Payment and
Accrued Benefits in a lump sum within ten (10) days following the Executive’s
Separation from Service.

(c)Expiration of Future Payment and Severance.  If Executive is entitled to
receive the Change of Control Payment, then Executive shall not be entitled to
receive, and shall forfeit all right to receive, the Severance Payment, as set
forth in Section 5(c)(i) above.  Following the payment of the Change of Control
Payment by Company, Company’s obligations under Section 5 and this Section 6
shall expire, with no right or expectation by Executive to receive, and no
obligation or requirement by Company to pay or provide, any additional Severance
Payment or any other similar payment or benefit, provided that Executive will
retain the right (if any) to the continued vesting of previously granted
restricted stock awards (and any related restricted cash) pursuant to the terms
of the applicable restricted stock award agreement and the right to receive the
Accrued Benefits.  Notwithstanding such forfeiture and expiration, the other
rights and obligations under this Agreement shall survive and continue through
the termination of this Agreement or for such shorter or longer periods of time
as set forth herein.  Subject to the foregoing, Company’s obligations under this
Section 6 shall survive the termination of this Agreement.

7.Limitations on Change of Control Payments and Benefits.  Notwithstanding any
other provision of this Agreement, if any portion of the Change of Control
Payment or any other payment under this Agreement, or under any other agreement
with or plan of the Company (in the aggregate “Total Payments”), would
constitute an “excess parachute payment,” then the Total Payments to be made to
Executive shall be reduced such that the value of the aggregate Total Payments
that Executive is entitled to receive shall be One Dollar ($1) less than the
maximum amount which Executive may receive without becoming subject to the tax
imposed by Code Section 4999 or which the Company may pay without loss of
deduction under Code Section 280G(a); provided that the foregoing reduction in
the amount of Total Payments shall not apply if the After-Tax Value to Executive
of the Total Payments prior to reduction in accordance herewith is greater than
the After-Tax Value to Executive of the Total Payments are reduced in accordance
herewith.  For purposes of this Agreement, the terms “excess parachute payment”
and “parachute payments” shall have the meanings assigned to them in Code
Section 280G, and such “parachute payments” shall be valued as provided
therein.  Present value for purposes of this Agreement shall be calculated in
accordance with Code Section 1274(b)(2).  Within twenty (20) business days
following delivery of the notice of termination or notice by Orion to Executive
of its belief that there is a payment or benefit due Executive that will result
in an excess parachute payment as defined in Code Section 280G, Executive and
Orion, at Orion’s expense, shall obtain the opinion (which need not be
unqualified) of nationally recognized tax counsel selected by Orion’s
independent auditors and acceptable to Executive in Executive’s sole discretion,
which opinion sets forth: (A) the amount of the Base Period Income, (B) the
amount and present value of Total Payments, (C) the amount and present value of
any excess parachute

11

11

--------------------------------------------------------------------------------

 

payments without regard to the limitations of this Section 7, (D) the After-Tax
Value of the Total Payments if the reduction in Total Payments contemplated
under this Section 7 did not apply, and (E) the After-Tax Value of the Total
Payments taking into account the reduction in Total Payments contemplated under
this Section 7.  As used in this Section 7, the term “Base Period Income” means
an amount equal to Executive’s “annualized includible compensation for the base
period” as defined in Code Section 280G(d)(1).  For purposes of such opinion,
the value of any noncash benefits or any deferred payment or benefit shall be
determined by Orion’s independent auditors in accordance with the principles of
Code Sections 280G(d)(3) and (4), which determination shall be evidenced in a
certificate of such auditors addressed to Orion and Executive.  For purposes of
determining the “After-Tax Value” of the Total Payments, (I) Executive shall be
deemed to pay federal income taxes and employment taxes at the highest marginal
rate of federal income and employment taxation in the calendar year in which the
Change of Control Payment is to be made and state and local income taxes at the
highest marginal rates of taxation in the state and locality of Executive’s
domicile for income tax purposes on the date the Change of Control Payment is to
be made, net of the maximum reduction in federal income taxes that may be
obtained from deduction of such state and local taxes, and (II) a reasonable
compensation analysis and valuation will be performed, to the extent it would
increase the Executive’s After-Tax Value of the Total Payments, of the value of
the Executive’s restrictive covenants under Section 8 hereof (and any other
restrictive covenants applicable to the Executive).  Such opinion shall be dated
as of the Termination Date and addressed to Orion and Executive and shall be
binding upon the Company and Executive, and upon which the Company and the
Executive may fully rely.  If such opinion determines that there would be an
excess parachute payment and that the After-Tax Value of the Total Payments
taking into account the reduction contemplated under this Section is greater
than the After-Tax Value of the Total Payments if the reduction in Total
Payments contemplated under this Section did not apply, then the Change of
Control Payment hereunder or any other payment determined by such counsel to be
includible in Total Payments shall be reduced or eliminated as specified by
Executive in writing delivered to Orion within five (5) business days of
Executive’s receipt of such opinion or, if Executive fails to so notify Orion,
then as Orion shall reasonably determine, so that under the bases of
calculations set forth in such opinion there will be no excess parachute
payment.  If such legal counsel so requests in connection with the opinion
required by this Section, Executive and Orion shall obtain, at Orion’s expense,
and the legal counsel may rely on in providing the opinion, the advice of a firm
of recognized executive compensation consultants as to the reasonableness of any
item of compensation to be received by Executive.  Notwithstanding the
foregoing, the provisions of this Section 7, including the calculations, notices
and opinions provided for herein, shall be based upon the conclusive presumption
that the following are reasonable: (1) the compensation and benefits provided
for in Section 3 and (2) any other compensation, including but not limited to
the Accrued Benefits, earned prior to the date of Executive’s Separation from
Service by the Executive pursuant to the Company’s compensation programs if such
payments would have been made in the future in any event, even though the timing
of such payment is triggered by the Change of Control or the Executive’s
Separation from Service.  If the provisions of Code Sections 280G and 4999 are
repealed without succession, then this Section 7 shall be of no further force or
effect.

8.Covenants by Executive.

(a)Confidentiality and Non-Disclosure.  During Executive’s employment with the
Company and for a period of two years following Executive’s Separation from
Service, he agrees that he will not, except in furtherance of the business of
the Company, disclose, furnish, or make available to any person or use for the
benefit of himself or any other person any confidential or proprietary
information or data of the Company including,

12

12

--------------------------------------------------------------------------------

 

but not limited to, trade secrets, customer and supplier lists, pricing
policies, operational methods, marketing plans or strategies, product
development techniques or plans, business acquisition or disposition plans, new
personnel employment plans, methods of manufacture, technical process, and
formulae, designs and design projects, inventions and research projects and
financial budgets and forecasts except (i) information which at the time is
available to others in the business or generally known to the public other than
as a result of disclosure by Executive not permitted hereunder, and (ii) when
required to do so by a court of competent jurisdiction, by any governmental
agency or by any administrative, legislative or regulatory body; provided that
in this instance Executive shall make reasonable efforts to inform the Company
of any such request prior to any disclosure so as to permit the Company a
meaningful opportunity to seek a protective order or similar adjudication.  Upon
termination of his employment with the Company, Executive will immediately
return to the Company all written or electronically stored confidential or
proprietary information in whatever format it is contained.

(b)Non-Competition/Non-Solicitation.  

(i)During Executive’s employment with the Company and for a period of two years
following Executive’s Separation from Service, Executive agrees not to directly
or indirectly engage, or assist any business or entity, in Competitive Business
Activity in any capacity, including without limitation as an employee, officer,
or director of, or consultant or advisor to, any person or entity engaged
directly or indirectly in a business which engages in Competitive Business
Activity, in North America or anywhere that Orion or its Successor does business
at the time of Executive’s termination of employment, without the written
consent of the Board.

(ii)During Executive’s employment with the Company and for a period of two years
following Executive’s Separation from Service, Executive agrees not to, in any
form or manner, directly or indirectly, on his own behalf or in combination with
others (1) solicit, induce or influence any customer, supplier, lender, lessor
or any other person with a business relationship with the Company to discontinue
or reduce the extent of such business relationship, or (2) recruit, solicit or
otherwise induce or influence any employee of the Company that reported directly
to the Executive during Executive’s employment with the Company to discontinue
their employment with the Company.  

(c)Disclosure and Assignment to the Company of Inventions and Innovations.

(i)Executive agrees to disclose and assign to the Company as the Company’s
exclusive property, all inventions and technical or business innovations,
including but not limited to all patentable and copyrightable subject matter
(collectively, the “Innovations”) developed, authored or conceived by Executive
solely or jointly with others during the period of Executive’s employment,
including during Executive’s employment prior to the date of this Agreement, (1)
that are along the lines of the business, work or investigations of the Company
to which Executive’s employment relates or as to which Executive may receive
information due to Executive’s employment with the Company, or (2) that result
from or are suggested by any work which Executive may do for the

13

13

--------------------------------------------------------------------------------

 

Company or (3) that are otherwise made through the use of Company time,
facilities or materials.  To the extent any of the Innovations is copyrightable,
each such Innovation shall be considered a “work for hire.”

(ii)Executive agrees to execute all necessary papers and otherwise provide
proper assistance (at the Company’s expense), during and subsequent to
Executive’s employment, to enable the Company to obtain for itself or its
nominees, all right, title, and interest in and to patents, copyrights,
trademarks or other legal protection for such Innovations in any and all
countries.

(iii)Executive agrees to make and maintain for the Company adequate and current
written records of all such Innovations;

(iv)Upon any termination of Executive’s employment, Executive agrees to deliver
to the Company promptly all items which belong to the Company or which by their
nature are for the use of Company employees only, including, without limitation,
all written and other materials which are of a secret or confidential nature
relating to the business of the Company.

(v)In the event Company is unable for any reason whatsoever to secure
Executive’s signature to any lawful and necessary documents required, including
those necessary for the assignment of, application for, or prosecution of any
United States or foreign application for letters patent or copyright for any
Innovation, Executive hereby irrevocably designates and appoints Company and its
duly authorized officers and agents as Executive’s agent and attorney-in-fact,
to act for and in Executive’s behalf and stead to execute and file any such
applications and to do all other lawfully permitted acts to further the
assignment, prosecution, and issuance of letters patent or registration of
copyright thereon with the same legal force and effect as if executed by
Executive.  Executive hereby waives and quitclaims to Company any and all
claims, of any nature whatsoever, which Executive may now have or may hereafter
have for infringement of any patent or copyright resulting from any such
application.

(d)Remedies Not Exclusive.  In the event that Executive breaches any terms of
this Section 8, Executive acknowledges and agrees that said breach may result in
the immediate and irreparable harm to the business and goodwill of the Company
and that damages, if any, and remedies of law for such breach may be inadequate
and indeterminable.  The Company, upon Executive’s breach of this Section 8,
shall therefore be entitled (in addition to and without limiting any other
remedies that the Company may seek under this Agreement or otherwise at law or
in equity) to (1) seek from any court of competent jurisdiction equitable relief
by way of temporary or permanent injunction and without being required to post a
bond, to restrain any violation of this Section 8, and for such further relief
as the court may deem just or proper in law or equity, and (2) in the event that
the Company shall prevail, its reasonable attorneys fees and costs and other
expenses in enforcing its rights under this Section 8.  

(e)Severability of Provisions.  If any restriction, limitation, or provision of
this Section 8 is deemed to be unreasonable, onerous, or unduly restrictive by a
court of competent jurisdiction, it shall not be stricken in its entirety and
held totally void and unenforceable, but shall remain effective to the maximum
extent possible within the

14

14

--------------------------------------------------------------------------------

 

bounds of the law.  If any phrase, clause or provision of this Section 8 is
declared invalid or unenforceable by a court of competent jurisdiction, such
phrase, clause, or provision shall be deemed severed from this Section 8, but
will not affect any other provision of this Section 8, which shall otherwise
remain in full force and effect.  The provisions of this Section 8 are each
declared to be separate and distinct covenants by Executive.

(f)Limits on Confidentiality Requirements.

(i)Nothing in this Agreement is intended to discourage or restrict the Executive
from communicating with, or making a report with, any governmental authority
regarding a good faith belief of any violations of law or regulations based on
information that the Executive acquired through lawful means in the course of
the Executive’s employment, including such disclosures protected or required by
any whistleblower law or regulation of the Securities and Exchange Commission,
the Department of Labor, or any other appropriate governmental authority.

(ii)Nothing in this Agreement is intended to discourage or restrict the
Executive from reporting any theft of Trade Secrets pursuant to the Defend Trade
Secrets Act of 2016 (the “DTSA”) or other applicable state or federal law.  The
DTSA prohibits retaliation against an employee because of whistleblower activity
in connection with the disclosure of Trade Secrets, so long as any such
disclosure is made either (i) in confidence to an attorney or a federal, state,
or local government official and solely to report or investigate a suspected
violation of the law, or (ii) under seal in a complaint or other document filed
in a lawsuit or other proceeding.

(iii)If the Executive believes that any employee or any third party has
misappropriated or improperly used or disclosed Trade Secrets or Confidential
Information, the Executive should report such activity through the Company’s
Whistle Blower Policy (as provided in the Employee Handbook and/or any other
then applicable policies and procedures of the Company) or Compliance
Hotline.  This Agreement is in addition to and not in lieu of any obligations to
protect the Company’s Trade Secrets and Confidential Information pursuant to the
Employee Handbook and/or any other then applicable policies and procedures of
the Company and Code of Business Conduct and Ethics for Directors and
Employees.  Nothing in this Agreement shall limit, curtail or diminish the
Company’s statutory rights under the DTSA, any applicable state law regarding
trade secrets or common law.

9.Notice.  Any notice, request, demand or other communication required or
permitted herein will be deemed to be properly given when personally served in
writing or when deposited in the United States mail, postage prepaid, addressed
to Executive at the address on file with the Company and to the Company with
attention to the Chair of the Board of Directors of Orion (or the Lead
Independent Director if Executive is then serving as the Chair).  Either party
may change its address by written notice in accordance with this paragraph.

10.Set Off; Mitigation.  The Company’s obligation to pay Executive the amounts
and to provide the benefits hereunder shall be subject to set-off, counterclaim
or recoupment of amounts owed by Executive to the Company provided, that
notwithstanding any other provision of this Agreement to the contrary, in no
event shall any payment under this Agreement this constitutes “nonqualified
deferred compensation” for purposes of Code Section

15

15

--------------------------------------------------------------------------------

 

409A be subject to offset by any other amount unless otherwise permitted by Code
Section 409A.  However, Executive shall not be required to mitigate the amount
of any payment provided for pursuant to this Agreement by seeking other
employment or otherwise.

11.Benefit of Agreement.  This Agreement shall inure to the benefit of and be
binding upon the parties hereto and their respective executors, administrators,
successors and assigns.  If Orion experiences a Change of Control, or otherwise
sells, assigns or transfers all or substantially all of its business and assets
to any person or if Orion merges into or consolidates or otherwise combines
(where Orion does not survive such combination) with any person (any such event,
a “Sale of Business”), then Orion shall assign all of its right, title and
interest in this Agreement as of the date of such event to such person, and
Orion shall cause such person, by written agreement in form and substance
reasonably satisfactory to Executive, to expressly assume and agree to perform
from and after the date of such assignment all of the terms, conditions and
provisions imposed by this Agreement upon the Company.  Failure of Orion to
obtain such agreement prior to the effective date of such Sale of Business shall
be a breach of this Agreement constituting “Good Reason” hereunder, except that
for purposes of implementing the foregoing the date upon which such Sale of
Business becomes effective shall be the Termination Date.  In case of such
assignment by Orion and of assumption and agreement by such person, as used in
this Agreement, “Orion” shall thereafter mean the person which executes and
delivers the agreement provided for in this Section 11 or which otherwise
becomes bound by all the terms and provisions of this Agreement by operation of
law, and this Agreement shall inure to the benefit of, and be enforceable by,
such person.  Executive shall, in his discretion, be entitled to proceed against
any or all of such persons, any person which theretofore was such a successor to
Orion, and Orion (as so defined) in any action to enforce any rights of
Executive hereunder.  Except as provided in this Section 11, this Agreement
shall not be assignable by Orion.  This Agreement shall not be terminated by the
voluntary or involuntary dissolution of Orion.

12.Arbitration.  Any controversy or claim arising out of or relating to this
Agreement or the breach of this Agreement that cannot be mutually resolved by
the Executive and the Company, including any dispute as to the calculation of
the Executive’s Benefits, Base Salary, Bonus Amount, Severance Payment, or any
Change of Control Payment hereunder, shall be submitted to arbitration in
Milwaukee, Wisconsin, in accordance with the procedures of the American
Arbitration Association.  The determination of the arbitrator shall be
conclusive and binding on the Company and the Executive, and judgment may be
entered on the arbitrator’s award in any court having jurisdiction.

13.Applicable Law and Jurisdiction.  This Agreement is to be governed by and
construed under the laws of the United States and of the State of Wisconsin
without resort to Wisconsin’s choice of law rules.  Each party hereby agrees
that the forum and venue for any legal or equitable action or proceeding arising
out of, or in connection with, this Agreement will lie in the appropriate
federal or state courts in the State of Wisconsin and specifically waives any
and all objections to such jurisdiction and venue.

14.Captions and Paragraph Headings.  Captions and paragraph headings used herein
are for convenience only and are not a part of this Agreement and will not be
used in construing it.

15.Invalid Provisions.  Subject to Section 8(e), should any provision of this
Agreement for any reason be declared invalid, void, or unenforceable by a court
of competent jurisdiction, the validity and binding effect of any remaining
portion will not be affected, and the

16

16

--------------------------------------------------------------------------------

 

remaining portions of this Agreement will remain in full force and effect as if
this Agreement had been executed with said provision eliminated.

16.No Waiver.  The failure of a party to insist upon strict adherence to any
term of this Agreement on any occasion shall not be considered a waiver of such
party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.

17.Entire Agreement.  This Agreement contains the entire agreement of the
parties with respect to the subject matter of this Agreement except where other
agreements are specifically noted, adopted, or incorporated by reference.  This
Agreement otherwise supersedes the Prior Agreement and any and all other
agreements, either oral or in writing, between the parties hereto with respect
to the employment of Executive by Company, and all such agreements shall be void
and of no effect.  Each party to this Agreement acknowledges that no
representations, inducements, promises, or agreements, oral or otherwise, have
been made by any party, or anyone acting on behalf of any party, which are not
embodied herein, and that no other agreement, statement, or promise not
contained in this Agreement will be valid or binding.

18.Modification.  This Agreement may not be modified or amended by oral
agreement, but only by an agreement in writing signed by Orion and Executive.

19.Counterparts.  This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.




17

17

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement is effective as of the Effective Date.

 

EXECUTIVE

 

 

 

s/ Michael W. Altschaefl

Name: Michael W. Altschaefl

 

ORION ENERGY SYSTEMS, INC.

 

 

 

By: /s/ Anthony L. Otten

      Anthony L. Otten

      Lead Independent Director




18

18

--------------------------------------------------------------------------------

 

EXHIBIT A

 

 

Executive:Michael W. Altschaefl

 

 

Benefits and Perquisites*

 

* Note: The listed benefits and perquisites are in addition to those generally
made available to all other senior executives of Orion under the Company’s
employee benefit plans (other than annual and long-term cash and equity
incentive plans, which are addressed in Section 3(c) of the Agreement) as in
effect from time to time.  Executive is entitled to participate in such benefit
plans on the same basis as those benefits are generally made available to other
senior executives of Orion.  Currently, such company-wide benefits include: (i)
401(k) Plan; (ii) group short term disability insurance; and (iii) group health
and prescription drug insurance.

 

 

BenefitAmount

 

 

1.

Life Insurance $1,000,000 (face value)

 

 

2.

Health/Prescription Drug ReimbursementReimbursed by Company Per Current Practice

 

 

3.

Group Long Term Disability InsuranceReimbursed by Company Per Current Practice

 

 

4.

Automobile Allowance$1,000 per month

 

 

5.

Vacation5 weeks per year

 

 

 

19

19